Citation Nr: 0807401	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-37 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for L4/L5 bulge with 
numbness down the left thigh.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1996 to June 
2002.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

During his October 2007 Travel Board hearing, the veteran 
testified that he had been receiving medical treatment for 
his lower back disability at the Munson Medical Center for 
Spine and Nerve Pain Treatment in Traverse City, Michigan, as 
recently as July 2007.  Treatment records from this private 
facility dated from September 2005 to November 2005 are 
present in the claims file, but more recent records 
reflecting the treatment referenced by the veteran during his 
hearing have not yet been associated with the claims file.

The Board notes that, as part of the veteran's August 2006 VA 
medical examination, the VA examiner offered the following 
nexus opinion and rationale: "Low back pain complaints [are] 
less likely as not (less than 50/50 probability) caused by or 
a result of military service...[because] I can find no evidence 
of medical care for a spine condition, nor complaint of a 
spine condition, while [the veteran was] in the military."  
See VA Examination Report dated August 10, 2006 at page 13.  
However, a review of the service medical records reveals 
that, on the veteran's February 2002 separation examination 
report, middle and lower back pains were noted.  See 
Submarine Duty Separation Examination Report dated February 
20, 2002.  In addition, a private examination report dated 
five days after the veteran's separation from military 
service noted lower back pain with a duration of six months 
that gradually developed over time.  See Private Examination 
Report dated June 25, 2002.  Therefore, a new VA medical 
opinion is warranted, with due consideration of the 
aforementioned medical records.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary 
authorizations from the veteran, the RO 
should contact the Munson Medical Center 
for Spine and Nerve Pain Treatment in 
Traverse City and request that it provide 
any records pertaining to the veteran 
from November 2005 to the present.  
Associate this request and all records 
received with the claims file.  If 
records are unavailable, a negative reply 
is requested.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, and 
etiology of any lower back disability.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including the veteran's service medical 
records as well as a complete copy of 
this REMAND, and acknowledges such review 
in the examination report.  All necessary 
tests should be conducted.  The physician 
is requested to offer an opinion as to:

(a).  Does the veteran have a lower 
back disorder?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a lower back disorder, did 
such disorder have its onset during 
his period of active service from June 
20, 1996 to June 19, 2002, or was it 
caused by any incident that occurred 
during such active service?

(c).  Did a lower back disorder exist 
prior to the veteran's period of 
active duty from June 20, 1996 to June 
19, 2002?  If so, state (if possible) 
the approximate date of onset of such 
disorder.

(d).  If a lower back disorder 
preexisted the veteran's period of 
active duty, did the disorder increase 
in disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.

(e).  If a lower back disorder 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?

(f).  If the examiner finds that a 
lower back disorder did not exist 
prior to the veteran's period of 
active duty from June 20, 1996 to June 
19, 2002, is it as least as likely as 
not that such disorder had its onset 
during service, or was it caused by 
any incident that occurred during 
service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must adjudicate the veteran's claim of 
entitlement to service connection for a 
lower back disability on the merits.  If 
any determination remains adverse to the 
veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


